Citation Nr: 0713151	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-14 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for Huntington's 
disease (to include depression, social phobia, and insomnia).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant has a verified period of active duty for 
training from October 10, 1990, to January 11, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions in which the RO denied the 
appellant pension benefits and denied the appellant service 
connection for Huntington's disease.

In November 2006, the appellant and his mother testified 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge; a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Huntington's disease (to include depression, social 
phobia, and insomnia) was first diagnosed many years after 
discharge from service; medical evidence shows that the 
disease is hereditary; and there is no competent evidence or 
opinion of a medical relationship between Huntington's 
disease and service.

3.  The appellant's service was active duty for training with 
the United States Army Reserves from October 10, 1990, to 
January 11, 1991.  

4.  The appellant was not discharged or released from the 
Reserves as a result of a service-connected disability, and 
there is no competent evidence of any disability existing at 
the time of discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Huntington's 
disease (to include depression, social phobia, and insomnia) 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (21), (24), 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the appellant's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In connection with the claim for entitlement to nonservice-
connected pension benefits, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the appellant's claim for service connection for 
Huntington's disease, in a January 2005 pre-rating letter, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence 
in his possession that pertained to the claim.  

Regarding Dingess/Hartman, a March 2006 RO letter informed 
the appellant how disability evaluations and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the letter, the 
Board finds that the appellant was not prejudiced by 
receiving notice after the initial adjudication of his claim.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the appellant's 
post-service private medical records and Social Security 
Administration (SSA) records.  In addition, the appellant 
testified during a Board hearing, of which the transcript is 
of record.

The Board notes that the appellant's service medical records 
are not of record.  In January 2005, the RO initiated a 
request with the National Personnel Records Center (NPRC) for 
the appellant's service medical records.  The NPRC responded 
that the appellant's service medical records were not on 
file.  After a subsequent request by the RO to obtain the 
appellant's service medical records resulted in a negative 
response, the RO made a formal finding as to the 
unavailability of the appellant's service medical records.  
In an August 2005 letter, the RO informed the appellant that 
his service medical records were unavailable and all efforts 
to obtain such records had been exhausted.  The RO requested 
that the appellant submit any records that he had in his 
possession.  Therefore, the Board finds that the RO has made 
attempts to obtain the appellant's service medical records, 
and that any additional attempts would be futile.  The Board 
also finds that the appellant has been notified as to the 
unavailability of his service medical records and has been 
given the opportunity to submit such records.

Further, in April 2006, evidence was received from a private 
physician T.B., M.D., for which a supplemental SOC (SSOC) was 
not issued; however, this evidence is cumulative of previous 
evidence received and is not relevant to the issue of service 
connection for the appellant's Huntington's disease, but 
rather shows the current severity of the disease.  Therefore, 
the Board finds that remand of the veteran's appeal for 
issuance of an SSOC is unnecessary.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for hereditary diseases, 
such as Huntington's disease, which either first manifested 
themselves during service or which pre-existed service and 
was aggravated beyond the normal progression of the disease 
during service.  See VAOPGCPREC 67-90 (July 18, 1990).  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

In light of the above-noted criteria, the Board finds that 
service connection for the appellant's Huntington's disease 
is not warranted because it is shown to be a hereditary 
disease that is not related to the appellant's service.

As noted above, the appellant's service medical records are 
not of record and are unavailable.  There are no other 
medical records from the appellant's period of active duty 
for training.  

The appellant's SSA records are of record and include a 
September 2001 private medical record that shows diagnoses of 
depression and insomnia.

A September 2001 private blood test revealed positive results 
that were characteristic of the disease-causing Huntington's 
disease gene.  This medical evidence was the first post-
service evidence of a diagnosis of Huntington's disease.

In a November 2001 letter, the appellant's private physician, 
T.B., M.D., stated that the appellant had Huntington's 
disease.  The physician further stated that this disease is a 
rare genetic disorder inherited directly from an affected 
parent.  A January 2002 letter from the same physician states 
that Huntington's disease is a rare progressive inherited 
condition.

Unfortunately, the appellant's service medical records are 
unavailable and there is no other evidence showing any 
symptoms or diagnosis of Huntington's disease during the 
appellant's period of active duty for training.  In addition, 
the first evidence of a diagnosis of Huntington's disease is 
in September 2001, which is more than 10 years after the 
appellant's last period of active duty for training.  
Further, the appellant's private physician, Dr. T.B., has 
stated that Huntington's disease is a genetic disorder that 
is inherited from the appellant's parent.  Finally, there is 
no competent medical evidence or opinion even suggesting a 
relationship between the appellant's Huntington's disease and 
his service, and neither the appellant nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence or opinion.  As the appellant's 
hereditary Huntington's disease is not found to have had its 
onset during his period of active duty for training, nor is 
his disease found to be aggravated by such service, the Board 
finds that service connection for Huntington's disease (to 
include depression, social phobia, and insomnia) is not 
warranted.

In addition to the medical evidence, the Board has considered 
the appellant's and his mother's assertions as advanced in 
written statements and during the November 2006 Board 
hearing.  While the Board does not doubt the sincerity of the 
appellant's and his mother's belief that the appellant's 
Huntington's disease is related to service, this claim turns 
on a medical matter.  As laypeople without the appropriate 
medical training and expertise, the appellant and his mother 
simply are not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
appellant's and his mother's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for Huntington's disease (to include depression, 
social phobia, and insomnia) must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


III.  Nonservice-connected Pension Benefits

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  A veteran meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24); 
see also 38 C.F.R. § 3.6, which defines active duty, active 
duty for training, and inactive duty training.

The threshold question that must be resolved in this appeal 
is whether the appellant served at least 90 days of active 
military service during a period of war.  The appellant must 
establish that he is a "veteran", as defined by VA laws and 
regulations, by a preponderance of the evidence.  Laruan v. 
West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, official service records verify that the 
appellant had active duty for training from October 10, 1990, 
to January 11, 1991.  Although this period exceeds 90 days 
and is during a period of war, the appellant is not shown to 
have incurred any injury or disease during his verified 
period of active duty for training, which would allow his 
period of active duty for training to be characterized as 
active military service.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a).  Further, the official military sources have 
not verified any active duty service for the appellant, and 
38 C.F.R. § 3.6(b)(1) specifically exempts active duty for 
training from the definition of active duty.  

The Board therefore finds that the appellant's service does 
not meet the definition of active military service under 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); therefore, the 
appellant is not found to be a veteran according to the 
definition as provided under 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  As the appellant is not found to be a veteran, he 
does not meet the service eligibility criteria under 38 
U.S.C.A. § 1521(a).  In summary, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for nonservice-connected pension 
benefits.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Service connection for Huntington's disease (to include 
depression, social phobia, and insomnia) is denied.

Eligibility for nonservice-connected pension benefits is 
denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


